DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on August 20, 2019, is for a continuation reissue examination for United States Patent Number US RE47,638 E and also for a reissue examination of United States Patent Number US 9,244,620 B2, which were both issued to Fujimoto (hereinafter “the ‘620 Patent”).  This reissue application is being examined under the “pre-AIA ” provisions.

Continued Examination under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114 based on the Reissue Application No. 16/545,549, including the fee set forth in 37 CFR § 1.17(e), was filed on August 25, 2021 in this reissue application after final rejection, which the request is acceptable and an RCE has been established.  Since this reissue application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR § 1.114.  Reissue applicant submitted a response (hereinafter “the Response”) along with the instant request for continued examination.  It has been entered.
Original claims 1-8 have been canceled; and new claims 9-16 have been added since the instant reissue application was filed.  Currently, claims 9-16 are subject to the examination of this reissue application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was 
The claim 9 recites “the buffer receives write data for a period at a first rate and outputs data for a second period shorter than the first period at a second rate higher than the first rate” in lines 9-10, and the claim 13 recites “[the host device] controls a first rate requested from an application in the host device or the first period to allow the storage device to write data received from the host device with the performance specified by the class value within a second period shorter than the first period“ in lines 7-10.
However, the specification does not disclose that (i) the claimed subject matter “buffer” outputs data for the second period shorter than the first period at the second rate higher than the first rate and (ii) the claimed invention “host device” controls the first rate or the first period to allow the storage device to write data within the second period shorter than the first period.
In the specification, it discloses that a buffer control may be carried out so that data bit rate (i.e., the first rate) is temporarily made smaller, or file system update period (i.e., the first period) may be controlled to previously prevent buffer overflow (See the specification of the ‘620 Patent, col. 18, lines 9-18); however, it is silent upon (i) whether the second period (i.e., outputting period for data writing on the storage device) is shorter than the first period (i.e., updating period for file system information in the storage device), and (ii) whether the second rate (i.e., outputting rate of buffer data) is higher than the first rate (i.e., receiving rate of write data on buffer).
Therefore, the claims 9, 13, and their respectively corresponding dependent claims 10-12, 14-16 fail to comply with the written description requirement pursuant to 35 U.S.C. § 112 (pre-AIA ), first paragraph.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-16 are rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 13 states “[a] host device which communicates with a storage device,” and the specification discloses that the host device (i.e., host apparatus) controls a 
Although the claim 13 recites a limitation “the host device reads a class value ... from a register in a controller of the storage device, requests sequential writes to the storage device ..., and controls a first rate ...“ in lines 4-10 and its dependent claims 14-16 recites “the host device updates the file system” or “the host device is able to access the register,” they are indefinite because any structure to perform the functions recited in the limitations is not claimed.  Furthermore, the limitation foregoing does not have a patentable weight because it claims what the host device does, not what the host device is.  In fact, the claim 13 is an apparatus claim; thus, it should cover what the host device is, not what the host device does.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).

Claim Rejections - 35 USC § 251
Claims 9-16 are rejected under 35 U.S.C. § 251 as being based upon new matter added to the patent for which reissue is sought.  The added material, which is not supported by the prior patent, is set forth in the discussion above at paragraph 5 in this Office action.
The claims 10-12 are dependent claims of the claim 9.
The claims 14-16 are dependent claims of the claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and  § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and  § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 13-16 are rejected under pre-AIA  35 U.S.C. § 102(b) as being anticipated by Holtzman et al. [US 2003/0028699 A1; hereinafter “Holtzman”].
Referring to claims 13-16, Holtzman discloses a host device (i.e., Host Unit 160 in Fig. 1) which communicates with a storage device (i.e., Card Unit 100 in Fig. 1; See ¶ [0016]), the host device (i.e., said Host Unit) comprising:
a processor (i.e., Processor 162 of Fig. 1).
The limitations “the host device reads a class value corresponding to a performance class of the storage device from a register provided in a controller of the storage device, requests sequential writes to the storage device while updating file system information in the storage device at an interval of a first period, and controls a first rate requested from an application in the host device or the first period to allow the storage device to write data received from the host device with the performance specified by the class value within a second period shorter than the first period” recited in the claim 13, “the host device updates the file system information for a third period, which is equal to the first period minus the second period” recited in the claim 14, “the host device updates the file system information at an interval of the first period” recited in the claim 15, and “the host device is able to access the register” recited in the claim 16 state what the invention “host device” does instead of what the invention “host device” is.  Therefore, said limitations foregoing do not have patentable weights because the claim 13 and its dependent claims 14-16 are apparatus claims and said limitations foregoing do not cover what the host device is, but what the host device does1.

Response to Arguments 
Reissue applicant’s arguments, see pages 10-13, filed on August 25, 2021, with respect to newly amended claims 9-16 have been fully considered but are moot because the new ground of rejections in this Office action do not rely on the ground of prior rejections.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claims 9-122, the claim limitations of the claim 9 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that the buffer receives write data for a period at a first rate and outputs data for a second period shorter than the first period3 at a second rate higher than the first rate.
The claims 10-12 are dependent claims of the claim 9.

Conclusion
A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571)272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992

Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                  


    
        
            
        
            
        
            
    

    
        1 Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)
        2 Claims 9-12 have been rejected under 35 U.S.C. § 112 (pre-AIA ), 1st paragraph and under 35 U.S.C. § 251, set forth in this Office action.
        3 A subject matter “first period” is a period of updating file system information in the storage device (See claim 9, lines 7-8).